DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to the amendment filed on 03/13/2020, No Claims have been cancelled, and Claims 1-11 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the largest diameter” and "the peripheral end" in Lines 3 and 4.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-11 are rejected for incorporating errors from a parent claim by dependency.
Claim 2 recites the limitation "the end side" and “the deforming region” in Lines 2 and 4 respectively.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "deformable free end" in Line 2.  It is unclear whether applicant is referring to the free end (2) of Claim 1 or a different free end.
Claim 7 recites the limitation "the interior” in Lines 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the sleeve” in Lines 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the movement" and “the deformable end region” in Lines 3 and 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the large diameter", “the conical end” and “the internal diameter” in Lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-8 and 10-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boyle (US PGPub 2010/0174355).
Regarding Claim 1, Boyle teaches a catheter (20) for insertion into a vessel (see Figures 1 and Figure 14-16), characterized in that the catheter (20) is designed at its free end (120) such that, in a first state (as seen in Figure 14), it is cylindrical (Figure 14) and, in a second state (as seen in Figure 15), it has a conical shape (see Figure 15), the largest diameter being associated with the peripheral end (120; see Figure 15).
Regarding Claim 3, Boyle teaches a catheter according to claim 1, characterized in that the catheter, at its deformable free end, consists of a cryogenic material (94) or comprises a component which consists of a cryogenic material (94; see Figures 8-9; see Paragraph 0053-0054).
Regarding Claim 4, Boyle teaches a catheter according to claim 3, characterized in that the cryogenic material is formed as a nickel-titanium alloy (Paragraph 0053-0054).
Regarding Claim 5, Boyle teaches a catheter according to claim 3, characterized in that the component is spiral or helical (see Figures 8-11).
Regarding Claim 6, Boyle teaches a catheter according to claim 3, characterized in that the component is designed as a wire having a cylindrical cross section (see Figures 8-11 and Paragraph 0053-0054).
Regarding Claim 7, Boyle teaches a catheter according to claim 3, characterized in that the component is inserted into the interior of the catheter (Paragraph 0053).
Regarding Claim 8, Boyle teaches a catheter according to claim 3, characterized in that a sheath material of the catheter envelops the component (Figure 8-9; Paragraph 0053).
Regarding Claim 10, Boyle teaches a catheter according to claim 1, characterized in that the large diameter of the conical end of the catheter at its free end is adapted to the internal diameter of a vessel to be treated (see Figure 15, in which the balloon is expanded to the diameter of the vessel; furthermore, this limitation is an intended use because the human body cannot be positively recited in the claims and it is the Examiners position that the expanding catheter is expandable to the size of the medical device in the vessel).
Regarding Claim 11, Boyle teaches a catheter according to claim 1, characterized in that the catheter is designed as a distal access catheter (see Paragraph 0045; also the Examiner notes that this is an intended use and does not add any structure and thus does not further limit the claims).

Claim(s) 1-4, and 8-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Freitag (US PGPub 2014/0180155).
Regarding Claim 1, Freitag teaches a catheter (100; see Figures 5A-5B) for insertion into a vessel, characterized in that the catheter (100) is designed at its free end such that, in a first state, it is cylindrical (see Figure 5A) and, in a second state, it has a conical shape (see Figure 5B), the largest diameter being associated with the peripheral end (see Figure 5B; Paragraph 0048).
Regarding Claim 2, Freitag teaches a catheter according to claim 1, characterized in that the catheter (100) is inserted so as to be preloaded in a sleeve (221) arranged at the end side, the sleeve (221) being movably arranged on the catheter (100) in order to release the deforming end region (see Figures 5A-5B; Paragraph 0048).
Regarding Claim 3, Freitag teaches a catheter according to claim 1, characterized in that the catheter, at its deformable free end, consists of a cryogenic material or comprises a component which consists of a cryogenic material (Paragraph 0048 discloses nitinol).
Regarding Claim 4, Freitag teaches a catheter according to claim 3, characterized in that the cryogenic material is formed as a nickel-titanium alloy (Paragraph 0048).
Regarding Claim 8, Freitag teaches a catheter according to claim 3, characterized in that a sheath material (221) of the catheter envelops (at the very least partially) the component (220; see Paragraph 0048; Figures 5A-5B).
Regarding Claim 9, Freitag teaches a catheter according to claim 1, characterized in that the movement of the sleeve (221) so as to release the deformable end region of the catheter (100) takes place using aspiration or by withdrawing a microcatheter (222) or a stent (Paragraph 0048).
Regarding Claim 10, Freitag teaches a catheter according to claim 1, characterized in that the large diameter of the conical end of the catheter at its free end is adapted to the internal diameter of a vessel to be treated (Paragraph 0048; this limitation is an intended use because the human body cannot be positively recited in the claims and it is the Examiners position that the expanding catheter is expandable to the size of a body vessel).
Regarding Claim 11, Freitag teaches a catheter according to claim 1, characterized in that the catheter is designed as a distal access catheter (see Paragraph 0009 in which the distal end of the device is taught to provide access through the distal lumen).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED GAMIL GABR whose telephone number is (571)272-0569. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on (571) 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOHAMED GAMIL GABR
Primary Examiner
Art Unit 3771



/MOHAMED G GABR/Primary Examiner, Art Unit 3771